DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 01/06/2022 are acceptable.

Allowable Subject Matter
Claims 1, and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a novel low-voltage lead structure for a three-dimensional wound core of a transformer, comprising: a head end and a tail end of each single-phase low-voltage winding are respectively connected to a lead-out wire; and the lead-out wires of the head end and the tail end of each single-phase low- voltage winding are located in triangular structure regions of the iron yoke; a low-voltage bushing ascending base is arranged in the three-dimensional wound core; three low-voltage bushings are arranged in the low-voltage bushing ascending base; and the three low-voltage bushings are connected to the corresponding lead-out wires of the low-voltage windings, and the low-voltage bushing ascending base is located in the triangular structure region of the iron yoke.
“[T]he lead-out wires of the head end and the tail end of each single-phase low- voltage winding are located in triangular structure regions of the iron yoke” as claimed is interpreted as “the lead-out wires of the head end and the tail end of each single-phase low- voltage winding are located in regions of the triangular structure of the iron yoke.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837